DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9, 11, 12, 15, & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neustadtl (US Patent # 6,199,920).
Regarding Claim 1, Neustadtl discloses a condulet assembly for fabricating a metal conduit raceway of an electrical system, comprising: 
a condulet (i.e. connecting piece 10) sized to receive a rigid or intermediate metal conduit (i.e. profiled pipe or corrugated tube 12 for protecting electrical lines) of the metal conduit raceway, the condulet comprising: 
a condulet body; and 
a mouth (i.e. connecting sleeve 14) comprising a mouth wall extending from the condulet body and forming a rim (i.e. edge 28) of the mouth, wherein the mouth wall further comprises a plurality of first sloped recesses (i.e. shoulder surface 26) positioned circumferentially in an interior of the mouth wall, each of the plurality of first sloped recesses including a first slope that has a first end and a raised end being raised relative to the first end, the raised end positioned opposite the first end and more distal to the rim than the first end; and 
a clamp assembly comprising: 
a clamp ring (i.e. clamping ring 16); and 
a plurality of clamps each comprising a longitudinal portion (i.e. pressure fingers 18) and a claw (i.e. transverse nose 22), the longitudinal portion extending longitudinally from the clamp ring, and the claw extending transversely and inwardly from the longitudinal portion, 
wherein each of the plurality of clamps is sized to be received in one of the plurality of first sloped recesses (Fig. 1, 2, 5-8; Abstract; Column 1, line 5-57; Column 3, line 14- Column 4, line 53; Column 5, line 9-33).
Claim 9 includes all the limitations of claim 1 (the method of fabricating) and is analyzed as such with respect to that claim.

Regarding Claim 2, Neustadtl discloses that a number of the plurality of first sloped recesses is even and each of the plurality of first sloped recesses is positioned symmetrically to one of the plurality of first sloped recesses relative to a longitudinal axis of the mouth (i.e. as shown in Fig. 2) (Fig. 1, 2, 5-8; Abstract; Column 1, line 5-57; Column 3, line 14- Column 4, line 53; Column 5, line 9-33). 
Claim 18 includes all the limitations of claim 2 (the method of fabricating) and is analyzed as such with respect to that claim.

Regarding Claim 4, Neustadtl discloses that the longitudinal portion of one of the plurality of clamps further includes a flap (i.e. external rib surface and rear surface 17 of pressure fingers 18) having a first end and a second end opposite the first end, the flap extending from the longitudinal portion at the first end of the flap outwards and away from the longitudinal portion (Fig. 1, 2, 5-8; Abstract; Column 1, line 5-57; Column 3, line 14- Column 4, line 53; Column 5, line 9-33). 
Claim 11 includes all the limitations of claim 4 (the method of fabricating) and is analyzed as such with respect to that claim.
Regarding Claim 5, Neustadtl discloses that the mouth wall further includes a plurality of second sloped recesses (i.e. apertures 24/24a w/ sloping surfaces 57) positioned circumferentially in the interior of the mouth wall, each of the plurality of second sloped recesses including a second slope that has a first end and a raised end being raised relative to the first end, the raised end positioned opposite the first end and more distal to the rim than the first end, one of the plurality of second sloped recesses sized to receive the flap therein (i.e. as shown particularly in Fig. 6-8) (Fig. 1, 2, 5-8; Abstract; Column 1, line 5-57; Column 3, line 14- Column 4, line 53; Column 5, line 9-33).
Claim 12 includes all the limitations of claim 5 (the method of fabricating) and is analyzed as such with respect to that claim.

Regarding Claim 15, Neustadtl discloses that assembling the condulet assembly further comprises positioning a second gasket (i.e. O-ring 68) inside the mouth before positioning the clamp assembly inside the mouth (Fig. 1, 2, 5-8; Abstract; Column 1, line 5-57; Column 3, line 14- Column 4, line 53; Column 5, line 9-33). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Neustadtl (US Patent # 6,199,920) in view of Noble (US Patent # 1,822,056). 
Regarding Claim 3, Neustadtl does not explicitly disclose that the claw includes serrations at an end of the claw. 
Noble teaches that the claw includes serrations (i.e. serrated teeth 16) at an end of the claw (Fig. 4, 7, 8; Page 1, line 37-72).
Noble teaches that it is well known in the art of threadless pipe/tube connectors to use an expansion washer similar to the clamping ring of Neustadtl with serrations or serrated teeth in order to ensure a tight locking grip. It would have been obvious to one skilled in the art to provide such serrations on the ends of the claws of the clamping ring of Neustadtl, as taught by Noble, in order to ensure a tight locking grip when installed.
Claim 17 includes all the limitations of claim 3 (the method of fabricating) and is analyzed as such with respect to that claim.

Claim 6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Neustadtl (US Patent # 6,199,920) in view of Hollnagel (US Patent # 5,803,512).
Regarding Claim 6, Neustadtl does not explicitly disclose a first gasket sized to be received in the clamp assembly.  
Hollnagel teaches a first gasket (i.e. blocking element/ring 60/160) sized to be received in the clamp assembly (i.e. assembly 10 w/ support portion 44 & abutment 48) (Fig. 1 & 4; Abstract; Column 2, line 20-Column 3, line 48; Claim 2).
Hollnagel teaches that it is well known in the art of tube connector to include a gasket or blocking element which helps hold the assembly in place once installed. It would have been obvious to one skilled in the art to use a gasket or blocking element in the assembly of Neustadtl, as taught by Hollnagel, in order to ensure the integrity of the assembly once a tube has been installed.
Claim 14 includes all the limitations of claim 7 (the method of fabricating) and is analyzed as such with respect to that claim.

Claims 7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Neustadtl (US Patent # 6,199,920) in view of Belisaire (US Patent # 5,029,908).
Regarding Claim 7, Neustadtl does not explicitly disclose a guide ring sized to be positioned around the rim of the mouth.  
Belisaire teaches a guide ring (i.e. ring 20) sized to be positioned around the rim of the mouth (i.e. collar shaped edge 23 of socket 17) (Fig. 3; Abstract; Column 3, line 5-33).
Belisaire teaches that it is well known in the art of tube/conduit connectors to include a guide ring around the rim of the mouth in order to limit the longitudinal sliding inside the connector during fitting of the tube. It would have been obvious to one skilled in the art to provide such a guide ring in the connector of Neustadtl, as taught by Belisaire, in order to limit the longitudinal sliding inside the connector during fitting and installation of the tube.
Claim 16 includes all the limitations of claim 7 (the method of fabricating) and is analyzed as such with respect to that claim.

Claims 8 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neustadtl (US Patent # 6,199,920) in view of Farrell (US Patent # 4,836,580).
 Regarding Claim 8, Neustadtl discloses that the condulet assembly is sized to connect with a rigid conduit and an intermediate conduit of the same trade size (i.e. corrugated tube or profiled pipe 12) (Fig. 1, 2, 5-8; Abstract; Column 1, line 5-57; Column 3, line 14- Column 4, line 53; Column 5, line 9-33). 
Neustadtl does not explicitly disclose that the rigid conduit and intermediate conduit are a rigid metal conduit and an intermediate metal conduit.
Farrell teaches a rigid metal conduit and an intermediate metal conduit (Fig. 1-2, 6; Abstract; Column 1; line 10-18).
Farrell teaches that it is well known in the art to use tube/pipe connectors to connect with conduits, pipes, or tubes which are made of metal. Although Neustadtl is silent on the material of the corrugated tube or profiled pipe, it would have been obvious to one skilled in the art to use a metal corrugated tube or metal profiled pipe, as taught by Farrell, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Metallic tubes or pipes would also provide more reliable protection for the electrical wiring inside.
Claim 19 includes all the limitations of claim 8 (the method of fabricating) and is analyzed as such with respect to that claim.

Claims 10 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Neustadtl (US Patent # 6,199,920) in view of Kimura et al. (US Patent Application Publication # 2020/0248853).
Regarding Claim 10, Neustadtl does not explicitly disclose pushing the conduit further comprises pushing the conduit into the condulet until a first click is produced by the one of the plurality of clamps being disposed in the one of the plurality of first sloped recesses.  
Kimura teaches that pushing the conduit further comprises pushing the conduit into the condulet until a first click is produced by the one of the plurality of clamps (i.e. first click parts 22) being disposed in the one of the plurality of first sloped recesses (Fig. 5-7; Abstract; Paragraphs 0031-0034, 0039, 0041, 0043, 0155, 0177-0178).
Kimura teaches that it is well known in the art of electrical conduit/pipe connectors to provide a clicking mechanism on a ring member which clicks into place when the pipe is inserted into a fitting part of another pipe. The ring member of Kimura is similar to the clamping ring of Neustadtl. It would have been obvious to one skilled in the art that the pressure fingers of the clamping ring of Neustadtl would also click into place in a similar fashion to the ring member of Kimura when the tub is inserted into the connector.

Regarding Claim 13, Neustadtl does not explicitly disclose that pushing the conduit further comprises: pushing the conduit further into the condulet until a second click is produced by the flap being disposed in the one of the plurality of second sloped recesses.  
Kimura teaches that pushing the conduit further comprises: pushing the conduit further into the condulet until a second click (i.e. second click parts 23) is produced by the flap being disposed in the one of the plurality of second sloped recesses (Fig. 5-7; Abstract; Paragraphs 0031-0034, 0039, 0041, 0043, 0155, 0177-0178).
Kimura teaches that it is well known in the art of electrical conduit/pipe connectors to provide a clicking mechanism on a ring member which clicks into place when the pipe is inserted into a fitting part of another pipe. The ring member of Kimura is similar to the clamping ring of Neustadtl. It would have been obvious to one skilled in the art that the pressure fingers of the clamping ring of Neustadtl would also click into place in a similar fashion to the ring member of Kimura when the tub is inserted into the connector.


Relevant Cited Art












The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847 

/William H. Mayo III/Primary Examiner, Art Unit 2841